             Case 2:18-cr-00422-SPL Document 370 Filed 11/13/18 Page 1 of 4



1    Paul J. Cambria, Jr. (Cal. Bar No. 177957, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
2
     42 Delaware Avenue, Suite #120
3    Buffalo, New York 14202
     Telephone: (716) 849-1333
4    Facsimile: (716) 855-1580
5    Email:       pcambria@lglaw.com
                  emccampbell@lglaw.com
6    Counsel for Defendant Michael Lacey
7    Thomas H. Bienert, Jr. (Cal. Bar No. 135311, admitted pro hac vice)
8    Whitney Z. Bernstein (Cal. Bar No. 304971, admitted pro hac vice)
     BIENERT, MILLER & KATZMAN, PLC
9    903 Calle Amanecer, Suite 350
     San Clemente, California 92673
10
     Telephone: (949) 369-3700
11   Facsimile: (949) 369-3701
     Email:       tbienert@bmkattorneys.com
12                wbernstein@bmkattorneys.com
13   Counsel for Defendant James Larkin

14   Additional counsel listed on next page

15
                        IN THE UNITED STATES DISTRICT COURT
16                            FOR THE DISTRICT OF ARIZONA
17
     United States of America,                  No. CR-18-00422-PHX-SPL
18
                              Plaintiff,        EMERGENCY NOTICE OF MATERIAL
19                                              DEVELOPMENT
        v.
20
                                                Hon. Steven P. Logan
21   Michael Lacey, et al.,                     Date: November 16, 2018
                                                Time: 9:00 a.m.
22                            Defendants.

23

24

25

26

27

28
            Case 2:18-cr-00422-SPL Document 370 Filed 11/13/18 Page 2 of 4



1    Gary S. Lincenberg (Cal. Bar No. 123058)
     Ariel A. Neuman (Cal. Bar No. 241594)
2
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
3    DROOKS, LINCENBERG & RHOW, P.C.
     1875 Century Park East, 23rd Floor
4    Los Angeles, CA 90067-2561
5    Telephone: (310) 201-2100
     Facsimile: (310) 201-2110
6    Email:       glincenberg@birdmarella.com
                  aneuman@birdmarella.com
7
     Counsel for Defendant John Brunst
8
     Bruce Feder (AZ Bar No. 004832)
9    Feder Law Office, P.A.
     2930 E. Camelback Road, Suite 160
10
     Phoenix, Arizona 85016
11   Telephone: (602) 257-0135
     Email:       bf@federlawpa.com
12   Counsel for Defendant Scott Spear
13

14          It is expected that excludable delay under 18 U.S.C. § 3161(h)(1)(D) will occur as
15   a result of this motion or an order based thereon.
16          On Friday, November 9, 2018, Defendants Michael Lacey, James Larkin, John
17   Brunst, and Scott Spear (“Defendants”) filed Doc. 366, Joinder in Emergency Motion to
18   Stay Seizure of Attorneys’ Fees (Doc. 360) and Request to Extend Temporary Relief. In
19   their Joinder, Defendants requested that the Court extend its stay Order (Doc. 361) to
20   include other attorney trust accounts for which the government has obtained and is seeking
21   to execute seizure warrants. Defendants explained that the government had indicated that
22   unless counsel wired funds to the government by close of business on November 13, 2018,
23   the government would serve the seizure warrants on the respective banks.
24          Despite Defendants’ pending Joinder and Request to Extend Temporary Relief,
25   which the Court has yet to rule on, and despite the fact that the Court has granted a related
26   Ex Parte application filed by attorney Anne Chapman which seeks exactly the same relief
27   sought by Defendants, undersigned counsel understand that the government is nonetheless
28   moving forward with these seizures and has given the holders of the respective IOLTA
           Case 2:18-cr-00422-SPL Document 370 Filed 11/13/18 Page 3 of 4



1    accounts a deadline of 5:00 p.m. EST today, November 13, 2018 by which to wire funds.
2    Undersigned counsel for Mr. Lacey contacted government counsel to request that the
3    government at least await a ruling from this Court on the pending Request for Temporary
4    Relief, but was told that the government still intends to proceed with its seizures.
5    Undersigned counsel further believes that given the deadline set by the government, some
6    counsel may have already wired funds to the government under threat of compulsion.
7          Defendants respectfully renew their request for this Court to grant temporarily
8    relief as requested in Docs. 366 & 366-1.
9
10   Dated: November 13, 2018                    Respectfully submitted,
                                                 BIENERT, MILLER & KATZMAN, PLC
11

12                                               /s/ Whitney Z. Bernstein
                                                 Attorneys for James Larkin
13

14       Pursuant to the District’s Electronic Case Filing Administrative Policies and
     Procedures Manual (May 2018) § II(C)(3), Whitney Z. Bernstein hereby attests that all
15     other signatories listed, and on whose behalf this filing is submitted, concur in the
16                        filing’s content and have authorized its filing.

17                                               /s/ Paul J. Cambria, Jr.
                                                 LIPSITZ GREEN SCIME CAMBRIA LLP
18
                                                 Attorneys for Michael Lacey
19
                                                 /s/ Bruce Feder
20                                               FEDER LAW OFFICE PA
21                                               Attorneys for Scott Spear

22                                               /s/ Gary S. Lincenberg
                                                 BIRD MARELLA BOXER WOLPERT
23
                                                 NESSIM DROOKS LINCENBERG AND
24                                               RHOW
                                                 Attorneys for John Brunst
25

26

27

28
           Case 2:18-cr-00422-SPL Document 370 Filed 11/13/18 Page 4 of 4



1                               CERTIFICATE OF SERVICE
2
             I certify that on this 13th day of November 2018, I electronically transmitted a
3    PDF version of this document to the Clerk of the Court, using the CM/ECF System, for
     filing and for transmittal of a Notice of Electronic Filing to the following CM/ECF
4    registrants listed below.
5
                                                     /s/ Toni Thomas
6                                                    Toni Thomas
7
     David Lawrence Botsford, Botsford & Roark, dbotsford@aol.com
8    Erin E. McCampbell, Lipsitz Green Scime Cambria LLP, emccampbell@lglaw.com
9    Daniel James Quigley, Daniel J Quigley PLC, quigley@djqplc.com
10   Michael L. Piccarreta, Piccarreta Davis Keenan Fidel PC, mlp@pd-law.com

11
     Anthony R. Bisconti, Bienert Miller & Katzman PLC, tbisconti@bmkattorneys.com
     Kenneth M. Miller, Bienert Miller & Katzman PLC, kmiller@bmkattorneys.com
12
     Thomas H. Bienert, Jr., Bienert Miller & Katzman PLC, tbienert@bmkattorneys.com
13
     Whitney Z. Bernstein, Bienert Miller & Katzman PLC,
14   wbernstein@bmkattorneys.com
15   K. C. Maxwell, Maxwell Law PC, kcm@kcmaxlaw.com

16
     Adam Christian Page, Karp & Weiss PC, apage@karpweiss.com
     Stephen M. Weiss, Karp & Weiss PC, sweiss@karpweiss.com
17
     Ariel A. Neuman, Bird Marella, aan@birdmarella.com
18
     Gary S. Lincenberg, Bird Marella, gsl@birdmarella.com
19   Gopi K. Panchapakesan, Bird Marella, gkp@birdmarella.com
20   Michael D. Kimerer, Kimerer & Derrick PC, MDK@kimerer.com
21   Rhonda Elaine Neff, Kimerer & Derrick PC, rneff@kimerer.com
22   Bruce S. Feder, Feder Law Office PA, bf@federlawpa.com
     Andrew C. Stone, Assistant U.S. Attorney, andrew.stone@usdoj.gov
23
     John Jacob Kucera, Assistant U.S. Attorney, john.kucera@usdoj.gov
24
     Kevin M. Rapp, Assistant U.S. Attorney, kevin.rapp@usdoj.gov
25
     Margaret Wu Perlmeter, Assistant U.S. Attorney, Margaret.perlmeter@usdoj.gov
26   Reginald E. Jones, Assistant U.S. Attorney, reginald.jones@usdoj.gov
27   Peter Shawn Kozinets, Assistant U.S. Attorney, peter.kozinets@usdoj.gov
28
